Citation Nr: 0331074	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling. 

3.  Entitlement to an increased rating for residuals of 
shell fragment wounds of the left knee and thigh, currently 
evaluated as 10 percent disabling.
 
4.  Entitlement to an increased rating for residuals of 
shell fragment wounds of the neck and face to include damage 
to Muscle Group XX with traumatic arthritis of the cervical 
spine, currently evaluated as 10 percent disabling. 




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 RO decision. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, 
VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c). 

Pursuant to the Veterans Claims Assistance Act, the 
veteran's claims must be further developed.  First, all 
outstanding VA records should be obtained.  In this regard, 
it is noted that Dr. D.A.B. has indicated that the veteran 
received treatment at the VA facility in West Los Angeles, 
California.  A review of the record does not reveal any 
related VA medical records from the last several years.  VA 
treatment records pertaining to the period prior to a Board 
decision are constructively deemed to be before the Board.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case. 

Accordingly, this case is returned for the following 
development:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claims of entitlement to higher ratings 
for rheumatoid arthritis, degenerative 
arthritis of the lumbar spine, residuals 
of shell fragment wounds to the left 
knee and thigh, and residuals of shell 
fragment wounds to the neck and face.    

2.  Attempts should be made to obtain 
any outstanding, relevant 
treatment/examination records from the 
VA facility in West Los Angeles, 
California VA.

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
ascertain:  the severity of rheumatoid 
arthritis.  The claims folder should be 
reviewed in conjunction with the 
examination.  The examiner should 
identifiy any activity or residuals.  If 
there are none, the examination report 
should so state.

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed in its entirety.  All relevant 
Diagnostic Codes should be applied 
including the newly revised codes 
pertaining to back disabilities.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






